PER CURIAM.
The findings of fact do not support an award of attorney’s fees pursuant to the *609inequitable conduct doctrine. See Diaz v. Diaz, 826 So.2d 229 (Fla.2002); Moakley v. Smallwood, 826 So.2d 221, 227 (Fla.2002)(holding that attorney’s fees pursuant to the inequitable conduct doctrine “must be based upon an express finding of bad faith conduct and must be supported by detailed factual findings describing the specific acts of bad faith conduct that resulted in the unnecessary incurrence of attorneys’ fees”); Bitterman v. Bitterman, 714 So.2d 356, 365 (Fla.1998)(holding that inequitable conduct doctrine is rarely applicable), cert. denied, 525 U.S. 1187, 119 S.Ct. 1133, 143 L.Ed.2d 126 (1999). As such, we reverse the award of attorney’s fees in favor of the appellee.
Based on the disposition of the above issue, we do not reach the remaining arguments raised by the appellants.
Reversed.